Case 1:19-cv-00508-LTB-KLM Document 1 Filed 02/20/19 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLORADO

 Civil Action No. ______________

 GREAT LAKES INSURANCE, S.E.,

        Plaintiff,
 v.

 HIGHLAND WEST LLLP,

        Defendant.


                      COMPLAINT FOR DECLARATORY JUDGMENT


        Plaintiff Great Lakes Insurance, S.E. by its attorneys, Jachimiak Peterson LLC, and

 pursuant to 28 U.S.C., §§ 2201 and 2202 and Rule 57 F.R.C.P., 28 U.S.C. § 1332, hereby brings

 this Complaint for declaratory relief requesting the Court to declare the rights and obligations of

 the parties under a contract of insurance.

                              JURISDICTIONAL ALLEGATIONS

        1.      Plaintiff Great Lakes Insurance, SE (hereinafter “Great Lakes”) is a foreign

 insurance company duly incorporated in Germany and having its principal place of business in

 London, England.

        2.      Defendant Highland West LLLP (Highland West) is a citizen of the State of

 Colorado, having incorporated as a Limited Liability Limited Partnership in the State of Colorado

 and having its principal place of business at 6340 West 38th Avenue, Suite 100, Wheat Ridge,

 Colorado.
Case 1:19-cv-00508-LTB-KLM Document 1 Filed 02/20/19 USDC Colorado Page 2 of 6




        3.       Highland West is the owner of a 12-story multifamily residential property located

 at 6340 West 38th Avenue, Wheat Ridge, Colorado (Highland West Tower).

        4.       Through its public adjuster agent, Highland West has asserted an insurance claim

 for property damage under an insurance policy seeking an amount in excess of one million dollars

 to a property located in Wheat Ridge, Colorado.

        5.       An action of controversy exists within the District of Colorado between Great

 Lakes and Highland West concerning legal obligations under a contract of insurance. Great Lakes

 seeks a final declaration of rights and obligations of the parties to the insurance contract under 28

 U.S.C. § 2201, any necessary and proper relief under 28 U.S.C. § 2202, and under Rule 57 F.R.C.P.

        6.       There is complete diversity of citizenship between the Plaintiff and the Defendant,

 and the amount in controversy is in excess of $75,000. Therefore, this Court has jurisdiction

 pursuant to 28 U.S.C. § 1332(a).

        7.       The controversy relates to a multi-story commercial residential property in Wheat

 Ridge, Colorado. Venue is proper in the United States District Court for the District of Colorado.

                                    FACTUAL ALLEGATIONS

        8.       The allegations contained in Paragraphs 1 through 7 set forth above are hereby

 incorporated.

        9.       Plaintiff Great Lakes issued an insurance policy to Defendant Highland West as the

 named insured through the Commercial Industrial Building Owners Alliance, Inc. (CIBA)

 insurance program. This policy included an All Risk Property Damage Coverage Form, Policy

 Number B066479244A12; Property ID: P00056537 (CIBA Program Policy).




                                                   2
Case 1:19-cv-00508-LTB-KLM Document 1 Filed 02/20/19 USDC Colorado Page 3 of 6




        10.     Highland West insured the Highland West Tower under the 2016 CIBA Program

 Policy for a policy period of November 27, 2016 through November 27, 2017.

        11.     The CIBA Program Policy requires any loss to occur during the applicable policy

 period. Further, losses are subject to a number of express policy exclusions.

        12.     The CIBA Program Policy provides that the claims will be administered by Claims

 Adjusting Group (CAG).

        13.     Highland West purchased its policy of insurance with an endorsement which

 provided the exclusion from property damage coverage for any Cosmetic Loss to Roof Coverings

 or Siding. The exclusion provided in part:

        Property Insurance issued to the Named Insured by CIBA Insurance Services states that
        this endorsement applies.
        A. In Section 7. PERILS EXCLUDED, under paragraph a. the following is added:
        Cosmetic Loss
        “Cosmetic loss” to “roof covering” or “siding” caused directly or indirectly by
        Windstorm or Hail.
        B. ADDITIONAL DEFINITIONS
        As used throughout this endorsement;
        1. “Cosmetic Loss” means loss or damage that alters the physical appearance but does not
        result in the failure to perform the intended function of keeping out elements over an
        extended period of time.
        2. “Roof Covering” means:
        a. The roof material exposed to the weather:
        b. The underlayments applied for moisture protection;
        c. All flashings required in the replacement of the roof covering.
        3. “Siding” means the materials exposed to the weather providing exterior protection to
        the walls of a building or structure.

        14.     On May 8, 2017, Highland West Tower sustained hail damage.

        15.     On May 9, 2017, Highland West reported the loss to the CIBA Insurance Program.




                                                 3
Case 1:19-cv-00508-LTB-KLM Document 1 Filed 02/20/19 USDC Colorado Page 4 of 6




        16.     The Loss was investigated by CAG, and on November 30, 2017 CAG issued a

 check to Highland West for hail damage in the amount of $89,415.76, less the $25,000 policy

 deductible applicable to this loss.

        17.     On April 18, 2018, Highland West retained and employed Claim Solutions LLC

 (Claim Solutions) to act as a Public Adjuster for the hail loss.

        18.     On April 19, 2018, Claim Solutions provided Notice of Representation to CAG.

        19.     Claim Solutions has submitted an estimate to CAG from Pinnacle Windows and

 Restoration for the replacement of certain damaged elements of the building exterior, claiming a

 repair cost of $1,461,553.00 plus the undisclosed expense and potential loss of income to remove

 all residents of the building for a 22-week time period.

        20.     Great Lakes, through CAG, retained experts and undertook an investigation of the

 claimed damage to the building exterior elements and to determine whether or not the damages

 were cosmetic or functional.

        21.     The experts retained by CAG for Great Lakes determined that the damage to the

 exterior elements addressed in the Pinnacle Report were only cosmetic in nature and there was no

 functional loss or deterioration of the building elements.

        22.     Based on the reports of the experts, Great Lakes, through CAG, has partially denied

 coverage for the portion of the loss claimed by Claim Solutions set out in the Pinnacle Estimate.

        23.     Thereafter, Highland West has retained counsel who has raised issues objecting to

 the denial.




                                                   4
Case 1:19-cv-00508-LTB-KLM Document 1 Filed 02/20/19 USDC Colorado Page 5 of 6




                                      CLAIM FOR RELIEF
                                     (Declaratory Judgment)

        24.     The allegations contained in Paragraphs 1 through 23 set forth above are hereby

 incorporated by this reference.

        25.     In order to protect both Great Lakes and Highland West from uncertain liability and

 provide certainty to coverage under the contract of insurance, Great Lakes seeks Declaratory

 Judgment of the Court concerning the question of coverage under the CIBA Program Policy for

 the hail damage to certain exterior building elements identified by Highland West’s public

 adjuster.

        26.     An actual present controversy exists between Great Lakes and Highland West as to

 whether the CIBA Program Policy provides property damage coverage for certain exterior building

 elements claimed by Highland West’s agent.

        27.     Great Lakes seeks a determination by the Court that hail damage to certain exterior

 elements of the Highland West Tower are only cosmetic in nature as defined by the policy

 endorsement, thereby excluded under the CIBA Program Policy.

        WHEREFORE, this Plaintiff prays that the Court will enter Declaratory Judgment in favor

 of Great Lakes Insurance and against Defendant Highland West LLLP determining that the hail

 damage to the exterior building elements is only cosmetic and therefore excluded from coverage

 under Great Lakes’ policy of insurance, award this Plaintiff its costs, and such other and further

 relief the Court deems just and proper.




                                                 5
Case 1:19-cv-00508-LTB-KLM Document 1 Filed 02/20/19 USDC Colorado Page 6 of 6




       Respectfully submitted this 20th day of February, 2019.

                                                   JACHIMIAK PETERSON

                                                    /s/ Mark R. Davis
                                                   Mark R. Davis, No. 8944
                                                   1819 Denver West Drive, Suite 265
                                                   Golden, CO 80401
                                                   Phone: 303.863.7700
                                                   Fax: (303) 830-8772
                                                   Email: mdavis@jpfirm.law
                                                   Attorneys for Plaintiff


 Plaintiff’s Address:
 Königinstraße 107, 80802
 Munich, Germany




                                               6
